Order entered November 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00798-CV

                           IN THE INTEREST OF S.N., A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-06092

                                            ORDER
       The reporter’s record in this case has not been filed. By letter dated August 14, 2015, we

informed appellant the court reporter had notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification the record

had been requested and had been paid for or arrangements had been made to pay for the record,

or that appellant had been found entitled to proceed without payment of costs. We cautioned

appellant that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record.        To date, appellant has not

provided the required documentation or otherwise corresponded with the Court regarding the

status of the reporter’s record. Therefore, we ORDER this appeal submitted without a reporter’s
record. Appellant’s brief is due THIRTY DAYS from the date of this order.


                                          /s/    CAROLYN WRIGHT
                                                 CHIEF JUSTICE